Dear Mr. Herren:
You requested the opinion of this office concerning the number of times the board of commissioners of your waterworks district is required to meet.  We refer your attention to the provisions of LSA-R.S. 33:3819, stating in pertinent part:
          The commissioners of each waterworks district may meet as often as necessary, but shall meet at least once every three months.  The board of waterworks commissioners by resolution shall designate a regular meeting place for the holding of its meetings, which shall be held at a place located within the waterworks district or at the parish seat of the parish in which the district is located. . . . (Emphasis added).
Further, the provisions of LSA-R.S. 33:3818 may be of interest to you, which state in part:
          The board of commissioners of the waterworks district shall have absolute control and authority over the waterworks in the district and shall adopt by-laws, rules, and regulations for the proper conduct and operation of a waterworks system in their district. . . . LSA-R.S. 33:3818(A); (Emphasis added).
As noted, the law requires the board of commissioners to meet once every three months, although the board may meet more frequently, as the necessity arises.  Pursuant to LSA-R.S.33:3819 quoted above, it is within the discretion of the commissioners to change the meeting dates, as long as the three-month requirement is satisfied.
We hope the foregoing is helpful to you.  Should you have other inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ 93-170